10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:15-cr-0125-APG-GWF
Plaintiff VERDICT
v.
RICHARD SATERSTAD,
Defendant

 

 

 

 

I find defendant Richard Saterstad guilty of the offense of Receipt or Distribution of

Child Pornography in violation of 18 U.S.C. §2252A(a)(2).

Dated this 19th day of March, 2019.

 

_F}LED

_____RECE|VED

_...._ENTERED __SERVED ON

COUNSEL!PART|ES OF RECORD

 

 

MAR 1 9 2019

 

 

BY'.

CLERK US DISTR|CT COURT
D|STR!CT OF NEVADA

DEPUTY

 

 

 

 

%//>/

 

ANBKEW P. GORDON
UNITED STATES DISTRICT .TUDGE

 

